Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 01/20/2021. 
Claims 13, 19, 23, 29, 33-40 are pending and amended. Claims 42-43 are newly presented. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicant amended to further recite “determining, by the terminal, whether the handover command includes a derivation parameter without determining whether the source cell and the target cell are located at a same centralized unit (CU) node” and argues that Kang fails to disclose this feature. In particular, Applicant argues that in Kang, the determination to use the same key is based on MS determining that the handover is intra-BS handover. Applicant argues that MS itself determines or explicit indicator is used in determining that the handover is intra-BS. Examiner respectfully disagrees. 
Specifically, when the MS receives an indicator of intra-BS handover, it is the BS determining and not the MS. MS merely uses the indicator to determine if the key should be updated or not. Additionally, referring to fig. 4-5, and par. 0056-0062, Kang discloses for example, ranging response message which excludes exchange information and omitting the step of exchanging with the gateway if it is determined that the handover is intra-BS. 
Applicant further argues that this is contrary to claim 13, because in claim 13 it is without the need to determine whether a handover is an intra-BS handover. Examiner respectfully disagrees. Applicant’s par. 0026-0027 of the PG-Pub and previously presented claim 13, specifically required that the same key can only be used within a same CU. In other words, in applicant’s invention same technique is used to maintain the key, but the signaling parameter are different. In Kang, an indicator is used to signal an intra-BS handover, while in applicant’s invention derivation parameter is omitted from the handover command to signify that the same key is to be used. This distinction is introduced by Samsung. In particular, Samsung discloses that when the key is not to be changed, the parameter can be omitted from the command. As such, the combination of references either explicitly disclose or suggest the claimed combination of elements. 
Applicant individually argues Ishida and Samsung. Note that these references are not used to describe an entire embodiment. The teaching in the references suggest the claimed combination. For example, on page 5 of the OA, the rejection particularly states that Kang fails to disclose a handover command not including a derivation parameter to signal to UE to retain the AS root key. However, the rejection notes that Ishida discloses signaling in the command when to update the key or retain the key by including the derivation parameter. Examiner further cited Samsung as disclosing using the command message to not include the derivation parameter 
Applicant further argues that Samsung is directed to dual connectivity and not handover. Examiner disagrees with such arguments as Samsung is related to security key generation and management method which is the same field of endeavor as Kang and Ishida. As such, these arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 19, 23, 29, 33, 35, 37, 39, 41, 42, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2010/00208692 A1) in view of Ishida et al. (US 2012/0008776 A1) or Samsung (WO 2015/020449 A1).

Regarding claim 13, 23, Kang discloses a method or an apparatus, comprising: 
receiving, by a terminal, a handover command from a source cell, the handover command instructing the terminal to hand over from the source cell to a target cell (see fig. 3, 305), 
determining, by the terminal based on the handover command, whether to change or retain a root key that is used in the source cell (see fig. 3, 309-315), and 
using, by the terminal in communication of the terminal in the target cell, the root key that is used in the source cell or retaining, by the terminal, root key that is used in source cell to be used in target cell (see fig. 3, 313, see par. 0047-0053, discloses using same control information from source node to target node).
Kang fails to disclose a non-transitory computer-readable medium storing instructions; and one or more processors coupled to the storage medium and configured to execute the instructions to cause the apparatus to perform functions and wherein the key is further an access 
Ishida further discloses wherein the key is further an access stratum key, and utilizing the same key in target node as the source node when performing intra-cell handover (see fig. 4-5, S106 and S127, describes holding key during intra eNB handover) or a non-transitory computer readable storage medium storing instructions (par. 00155-0157); and one or more processors coupled to the storage medium and configured to execute instructions as described in claim 23 (par. 00155-0157) or determining by the terminal, whether the handover command includes a derivation parameter without determining whether the source cell and the target cell are located at a same centralized unit (CU) node (see fig. 4-5, S122, describes determining to change the key or use same key by looking up derivation parameter, such as cell ID or Flag). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include continuing using an AS root key or security key as described by Ishida.
The motivation for doing so would be to prevent unnecessary or frequently updating of the key (Ishida at par. 0020-0021).
Kang also fails to disclose in response to the handover command not including the derivation parameter, retaining, by the terminal, the AS root key that is used in the source cell. 
However, Ishida further discloses updating NCC by incrementing the value of NCC whenever a key is to be updated and keeping the value of NCC same when the same key to be utilized (see fig. 6 S201-s207, par. 0098, specifically discloses using same NCC of the terminal, see also fig. 8, s244 and fig. 4, sl05-sl06, in other words, Ishida discloses that NCC is used to 
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to include a handover command without NCC value when a key is not to be updated instead of signaling of the NCC with same value to indicate to the UE to reuse the same key from source cell.
The motivation for doing so would be to allow determining if a particular key is to be updated. Further not including the NCC to signal the reuse of the key decreases the complexity by reducing the signaling. 

Regarding claim 19, 29, Kang discloses the method or an apparatus, comprising: 
A non-transitory computer-readable medium storing instructions; and one or more processors coupled to the storage medium and configured to execute the instructions to cause the apparatus to:
determining, by a centralized unit (CU) node, to hand over a terminal from a source cell to a target cell (see par. 0066-0072, discloses RAN indicating to UE); 
determining, by the CU node, whether both the source cell and the target cell are located at the CU node (see par. 0066-0072, discloses RAN indicating to UE the configuration of first and second cell); 

sending, by the CU node in case that both the source cell and the target cell are located at the CU node, a handover command to the terminal to instruct the terminal to retain the root key used in the source cell after handing over from the source cell to the target cell (see fig. 2, 211-213).
Kang fails to disclose a non-transitory computer-readable medium storing instructions; and one or more processors coupled to the storage medium and configured to execute the instructions to cause the apparatus to perform functions and wherein the key is further an access stratus key. 
Ishida further discloses wherein the key is further an access stratum key, and utilizing the same key in target node as the source node when performing intra-cell handover (see fig. 4-5, S106 and S127, describes holding key during intra eNB handover) or a non-transitory computer readable storage medium storing instructions (par. 00155-0157); and one or more processors coupled to the storage medium and configured to execute instructions as described in claim 23 (par. 00155-0157).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include continuing using an AS root key or security key as described by Ishida.
The motivation for doing so would be to prevent unnecessary or frequently updating of the key (Ishida at par. 0020-0021).

However, Ishida further discloses updating NCC by incrementing the value of NCC whenever a key is to be updated and keeping the value of NCC same when the same key to be utilized (see fig. 6 S201-s207, par. 0098, specifically discloses using same NCC of the terminal, see also fig. 8, s244 and fig. 4, sl05-sl06, in other words, Ishida discloses that NCC is used to indicate that the key is to be updated or not). Ishida also explicitly discloses wherein the handover command does not include a derivation parameter (see fig. 5, S121 discloses receiving HO command, S122, S125 discloses checking for derivation command, and S127 holding the key). Alternatively, Samsung also discloses wherein the handover message does not include NCC to signal reuse of the same key (see claim 9).
Therefore, it would have been obvious to one having an ordinary skill in the art at the time of invention to include a handover command without NCC value when a key is not to be updated instead of signaling of the NCC with same value to indicate to the UE to reuse the same key from source cell.
The motivation for doing so would be to allow determining if a particular key is to be updated. Further not including the NCC to signal the reuse of the key decreases the complexity by reducing the signaling. 

Regarding claims 33, 35, 37, 39, Kang discloses the method wherein the CU node is connected to at least one distributed unit (DU) node, and the source cell and the target cell are served by a same DU or different DU (see fig. 2, discloses BS as a CU with serving and target RS). 

Regarding claim 42, 43, Kang fails to disclose but Ishida discloses the method and the apparatus wherein the one or more processors are configured to execute the instructions to cause the apparatus further to: in case that the handover command includes the derivation parameter, derive as new AS root key according to the derivation parameter and use the new AS root key in communication of the apparatus in the target cell (see fig. 5, S124 or S126, discloses updating the new key). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein in case that the handover command includes the derivation parameter, derive as new AS root key according to the derivation parameter and use the new AS root key in communication of the apparatus in the target cell as described by Ishida.
The motivation for doing so would be to allow updating of the key to enhance security. 

Claims 34, 36, 38, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Ishida and Samsung as applied to claim 13, 19, 23, 29 above, and further in view of Pelletier et al. (US 9,788,358 B2).

Regarding claims 34, 36, 38, 40, Kang fails to disclose but Pelletier discloses the method or the apparatus wherein a packet data convergence protocol (PDCP) layer and a protocol layer above the PDCP layer are deployed in CU node, and a radio link control (RLC) layer, a media access control (MAC) layer and a protocol layer below are deployed in the at least one DU node (see at least fig. 6).

The motivation for doing so would distributed architecture promoting the flexibility and scalability of deployment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125.  The examiner can normally be reached on 9:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nishant Divecha/            Primary Examiner, Art Unit 2466